                          Case 1:20-cr-00245-RBW Document 16 Filed 02/05/21 Page 1 of 1




AO 442 (Rev. 01/09) Arrest Warrant



                                                          UNITED STATES DISTRICT COURT
                                                                                     for the
                                                                              District of Columbia


                          United States of America
                                             v.                                        )        Case: 1:20-cr-00245
                                                                                       )
                             EDWARD DAVIES                                             )        Assigned to: Judge Reggie B. Walton
                                                                                       )        Assigned Date: 11/4/2020
                                                                                       )        Description: INDICTMENT (B)
                                        Defendant


                                                                         ARREST WARRANT
To:         Any authorized law enforcement officer


            YOU ARE COMMANDED                                  to arrest and bring before a United States magistrate judge without unnecessary delay
(name of person     (J)   be arrested)            EDWARD DAVIES
                                             ------------------------------------------------.---------------
who is accused of an offense or violation based on the following document filed with the court:

flf Indictment                    0 Superseding Indictment                     0 Information         0 Superseding Information               0 Complaint
o     Probation Violation Petition                             0 Supervised Release Violation Petition        0 Violation Notice             0 Order of the Court

This offense is briefly described as follows:
 18 U.S.C. § 1343 (Wire Fraud)
 22 D.C. Code §3223 (b)(5), (d)(2)(Credit Card Fraud)

 Criminal Forfeiture
 18 U.S.C. § 981 (a)(1 )(C)
 21 U.S.C. § 853(p)
 28 U.S.C. § 2461 (c)                                                                                                      Robin M. Meriweather
                                                                                                 p ~-A(w~                  2020.11.0509:37:27                         a
                                                                                                                           -05'00'
Date:       11/05/2020
                                                                                                               Issuing officer's signature


City and state:              Washington, D.C.                                                    Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                                 Printed name and title



                                                                                    Return

            This warrant was received on                       (date)   11/3 {1u'1()       , and the person was arrested on      (date)       \ ], (   4 ( 1.0 ?, 0
at   (city and state)        ('.J-, j   G~        D       'T. L..
                                                      I



Da'"      -*1                 'Lo1, \                                                           lkzJ{ib~,.",,",,<un
                                                                                           5ifNWJ        M('/v~~c,01-          SA
                                                                                                                . Printed name and title
                                                                                                                                             (" g   r
